WALKER, J.
We concur in the opinion expressed by the chancellor, that the complainant’s bill contains no equity. According to the decision in Jones v. Dawson, 19 Ala. 672, which we are not willing to overrule, one rendering services to a trust estate, under the employment of the trustee, has no redress against the trust, except to subject an equitable demand of the trustee to the payment of the debt. It may be that an administrator, who has contracted a liability, within the scope of his official authority, has an equitable right to retain out of the assets of the estate an amount sufficient to satisfy that liability; and that that right is one of which the creditor who has rendered services to the estate may avail himself in equity, after exhausting his remedy at law against the *432administrator. — Hearin v. Savage, 4 Ala. 286. But the right of the administrator to retain for such purpose, and the liability of the estate to him, must cease when he has gone out of the office, and there has been a final settlement of his accounts. The judgment of the orphans’ coui’t is conclusive against him, as to the existence of any farther liability of the estate to him. After such final settlement, he could set up no such claim against the estate ; and his employee cannot avail himself of a right, from the assertion of which the administrator is precluded by the settlement. In this case, the bill avers that there had been a final settlement, and upon the principles announced above, the bill contains no equity. — Magwood & Patterson v. Johnston, 1 Hill’s Ch. 231; Clay v. Hopkins, 3 A. K. Marshall, 485.
The decree of the chancellor is affirmed.